Title: From George Washington to the Corporation of Rhode Island College, 19 August 1790
From: Washington, George
To: Corporation of Rhode Island College



Gentlemen,
[19 August 1790]

The circumstances which have, until this time, prevented you from offering your congratulations on my advancement to the station I hold in the Government of the United States, do not diminish the pleasure I feel in receiving this flattering proof of your affection & esteem. For which I request you will accept my thanks.
In repeating thus publicly my sense of the zeal you displayed for the success of the cause of your country, I only add a single suffrage to the general testimony which all who were acquainted with you in the most critical and doubtful moments of our struggle for Liberty & Independence, have constantly borne in your favor.
While I cannot remain insensible to the indulgence with which you regard the influence of my example & the tenor of my conduct; I rejoice in having so favorable an opportunity of felicitating the State of Rhode Island on the co-operation I am sure to find in the measures adopted by the guardians of literature in this place, for improving the morals of the rising generation, and inculcating upon their minds principles peculiarly calculated for the preservation of our rights & liberties. You may rely on whatever protection I may be able to afford in so important an object, as the education of our Youth.
I will now conclude, Gentlemen, by expressing my acknowledgments for the tender manner in which you mention the restoration

of my health on a late occasion; and with ardent wishes that Heaven may prosper the literary Institution under your care, in giving you the best of its blessings in this World, as well as in the world to come.

Go: Washington

